Citation Nr: 1707031	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-33 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a low back strain with variation of lumbosacral joint area.

2.  Entitlement to service connection for radiculopathy, right and left lower extremities as secondary to residuals of a low back strain with variation of lumbosacral joint area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2007, the Board remanded the claim for further development due to a recent decision by the United States Court of Appeals for Veterans' Claims (Court), in Kent v. Nicholson, 20 Vet. App. 1 (2006), which required additional notice requirements to reopen a claim.  The Veteran had previously been denied service connection for his low back condition in November 1974, November 1992, December 1992, August 1999, and November 2000.  After compliance with the remand directives were completed the case returned to the Board in December 2008, whereupon the Board determined new and material evidence had not been submitted with regard to reopening the Veteran's back claim.  The Veteran did not appeal this Board decision to the Court so it became final.  

In November 2010, the Veteran initiated another attempt to reopen the back claim citing new and material evidence.  A January 2012 RO decision found new and material evidence had been submitted with regard to the back claim but denied service connection based on a failure to meet the nexus elemental prong of a service connection claim.  

The Board notes the RO presumed a Form 9 submitted by the Veteran in April 2012 was actually a notice of disagreement (NOD) as the submission followed the January 2012 RO denial of service connection for the low back disability.  Subsequently, the Veteran filed another Form 9 in December 2012 after the November 2012 statement of the case, which requested a Board videoconference hearing.  In February 2015, the Veteran withdrew the hearing request.


FINDINGS OF FACT

1.  The evidence received since the December 2008 Board decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for low back disability.

2.  The Veteran has a current diagnosis of arthritis in his lumbar spine and the evidence is evenly balanced concerning whether his low back symptoms have been chronic and continuous since separation from service.

3.  The Veteran's current radiculopathy of the left and right lower extremity is proximately due to his lower back disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for residuals of a low back strain with variation of lumbosacral joint have been met.  38 U.S.C.A. §§ 5108, 7105 (2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).  

2.  The criteria for service connection for residuals of a low back strain with variation of lumbosacral joint with arthritis have been met.  38 U.S.C.A §§ 1101, 1110, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for radiculopathy, right and left lower extremities as secondary to residuals of a low back strain with variation of lumbosacral joint area, have been met.  38 U.S.C.A §§ 1101, 1110, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.159, 3.326(a) (2016).  

In this decision, the Board grants the petition to reopen and grants entitlement to service connection for a low back disability on the merits.  The Board also grants service connection for radiculopathy of the lower extremities on a secondary basis to the low back disability.  This decision constitutes a complete grant of these issues.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these issues as any error is harmless.

New and Material Evidence

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A § 5108.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final decision of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In the instant case, the prior rating decisions (as noted above) have essentially denied service connection for a low back disorder, noted as lumbar strain, because it was acute and transitory.  See November 1974, November 1992, and November 2000 rating decisions.  Additionally, the Veteran's claim for service connection for residuals of a low back injury with variation of lumbosacral joint area was previously denied by the December 2008 Board decision.  The Veteran did not appeal the decision to the Court.  Thus, this Board decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

As noted above, the Veteran filed another claim to reopen the low back service connection claim in November 2010.  In January 2012, the RO denied the lower back claim, but did find that new and material evidence had been submitted by the Veteran thus reopening the lower back claim.  

Since the December 2008 rating decision, the Veteran submitted VA treatment records from February 2010 to July 2011, private treatment records regarding a surgical consultation in July 2011, and the Veteran was afforded a VA thoracolumbar spine examination in December 2011.  

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for residuals of a low back strain with variation of lumbosacral joint area.  The VA treatment records from February 2010 to July 2011 reveal that the Veteran has arthritic changes in his lower back.  These VA treatment records are new.  Specifically, during VA treatment in February 2011 the Veteran described burning sensations in his back radiating into his right hip.  A December 2010 X-ray was reviewed, which showed degenerative changes with marginal osteophytes at the L3-L4.  He further noted arthritic changes in the facets at the lumbosacral area.  The December 2011 VA spine examination confirmed arthritis of the lumbar spine; in addition to the Veteran having a primary diagnosis of herniated discs at L3-L4.    

The Board finds the diagnosis of arthritis to be material because the prior determinations in this case have essentially stated that the Veteran's lumbar strain was acute and transitory.  However, the new diagnosis of arthritis contradicts this because arthritis is a chronic disease.  Thus, the Board finds the evidence was not previously of record and raises the possibility of substantiating the Veteran's claim.

In sum, the Board finds that new and material evidence has been added to the record since the last final denial; therefore, the petition to reopen is granted.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.

Legal Critera

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of chronicity and continuity of symptomatology.  With chronic disease shown as such in service (or within the presumptive period under §3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology may be used only for the chronic diseases listed in 38 C.F.R. § 3.309(a).  

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Low Back Analysis

Based on the evidence of record, the Board finds entitlement to service connection for residuals of a low back strain with variation of lumbosacral joint area is warranted.  38 C.F.R. §§ 3.303, 3.304.  

The Veteran has a current diagnosis of arthritis of the lumbar spine diagnosed at a December 2011 VA spine examination.  Thus, the evidence shows a current disability of the lower spine.  

The Board recognizes that arthritis is a chronic disease under 38 C.F.R. § 3.309 and, as such, presumptive service connection may be warranted.  However, the evidence of record does not show that the Veteran's arthritis manifested to a compensable degree within one year after discharge from service.  As such, presumptive service connection is not warranted on a finding of a chronic disease.  38 C.F.R. § 3.307(a)(3).

However, the evidence of record does support service connection on the basis of a chronic disability in service.  In this regard, the Veteran testified at a Board hearing in June 2007 that he injured his back while on active duty.  He stated that he was carrying a piece of equipment with a team of soldiers weighing approximately 
400 to 450 pounds and one of the soldiers dropped his side of the weight "snapping" the Veteran's back.  The Veteran stated that his back was not normal after the incident and he received a permanent profile.  He further testified that due to his back injury he was given another Military Occupational Skill (MOS) because he could no longer do the required tasks of a combat engineer and he was switched to a personnel specialist.  He did not seek treatment immediately following service, but stated that he kept having back problems.  Lastly he indicated that he has taken pain killers for thirty years.  

The Veteran's service treatment records (STRs) and personnel records are consistent with the Veteran's hearing testimony.  A service treatment record, dated in August 1968, shows that the Veteran was seen for a strain of the lower back with muscle spasm.  In September 1968, the Veteran received a permanent profile for his back.  The profile listed the Veteran's "defects" as recurrent low back strain and abnormal low back joint.  Prior to receiving the permanent profile treatment records reveal the Veteran was diagnosed with the low back strain in August 1968.  He had multiple appointments in August 1968 and complained of chronic back difficulty following the permanent profile in October 1968.  The Veteran's personnel records also corroborate his statements with regard to an MOS change.  Personnel Records from December 1969 to November 1969 show that the Veteran was scheduled for two Advanced Individual Training (AIT) classes in 1968.  The first course was listed with an MOS 12A10 labeled as a Pioneer and this course has a line drawn through it in the Veteran's military personnel records.  The second course listed is MOS 71H20 labeled as a personnel specialist, which is consistent with the Veteran's testimony.  

The Board finds the Veteran's observable symptoms are consistent following service and consistent with other evidence of record.  In light of this, the Board deems his statements credible.    

The Board notes that the December 2011 VA examination did not find a link between the Veteran's current low back disability and his service specifically due to workplace injuries that occurred after the Veteran separated from service.  In support of this, the examiner stated that sciatica and herniated disc were documented at that time.  The Board notes that § 3.303(b) states that evidence must clearly attribute the disorder to intercurrent causes.  The examiner stated that the "most likely" cause was the post-service occupation injury.  The term "most likely" leaves room for doubt and is not as confident as "clearly."  Combine this with the scant rationale and the Board finds that this does not rise to the level of clearly attributing the low back problems to an intercurrent cause.  

Additionally, there is a diagnosis of arthritis of the lumbar spine and arthritis is one of the enumerated diseases identified in § 3.309.  As such, disability can be established without a formal nexus opinion and solely through the Veteran's lay statements.  38 C.F.R. § 3.303(b).  The Veteran's lay statements have been consistent that he had back pain from the time he separated from service throughout the record.  The permanent nature of the back profile while still on active duty indicates that the injury during service was not transitory or simply resolved itself once the Veteran left service although his separation examination found no abnormalities.  The Board notes that the Veteran did not undergo Magnetic Resonance Imaging (MRI) or Computerized Axial Tomography (CT Scan) while on active duty. Thus, the Board finds the evidence of record supports a continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  

In light of the foregoing, the Board finds that the evidence establishes that the low back disorder was incurred in service.  As such, service connection is warranted for residuals of a low back strain with variation of lumbosacral joint area with arthritis.  38 C.F.R. § 3.303.  

Radiculopathy of Lower Extremities

Based on the evidence of record, the Board finds that service connection is warranted for radiculopathy, right and left lower extremities as secondary to residuals of a low back strain with variation of lumbosacral joint area.  38 C.F.R. §§ 3.303, 3.310.  

The Veteran has a current diagnosis of lower extremity radiculopathy as determined by a December 2011 VA examination.

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  The Board finds that the competent medical evidence of record supports the Veteran's lower back strain being the proximate cause of his bilateral lower extremity radiculopathy.  In this regard, the December 2011 VA examiner found the Veteran had radicular pain symptoms.  Specifically, he recorded bilateral mild intermittent pain; paresthesias/and or dysesthesias; and numbness in the lower extremities.  The Veteran's lay statements have been consistent throughout the record that he experienced radiating pain from his back to his lower extremities following his in-service injury.  Therefore, the Boards finds that benefit-of-the-doubt should be resolved in the favor of the Veteran with regard to his secondary service connection claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's service connected low back strain is the proximate cause of the radiculopathy, right and left lower extremities, thus warranting secondary service connection.  38 C.F.R. § 3.303, 3.310.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of a low back strain with variation of lumbosacral joint area and arthritis is granted.

Entitlement to service connection for radiculopathy, right and left lower extremities as secondary to residuals of a low back strain with variation of lumbosacral joint area with arthritis, is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


